DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 10/20/2021 in which claims 1,2-4,10-11,15-16,18-20,22-25,29-30,35, and 36 are currently amended while claims 5-9,12-14,17,21,26-28, and 31-32 have been canceled. By this amendment, claims 1-4,10-11,15-16,18-20,22-25,29-30,33-36 are still pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Wagner on 11/03/2021.
The application has been amended as follows: 
Replace claim 1 with the following:
1.	(Currently Amended) An apparatus for a vehicle, said apparatus comprising: 
a first energy storage means for storing electrical energy, wherein the first energy storage means is a low voltage energy storage means arranged to provide electrical energy for onboard vehicle systems; 

a control means arranged to: 
transfer electrical energy from the second energy storage means to the first energy storage means when a level of electrical energy stored in the first energy storage means is below a first electrical energy threshold level and a level of electrical energy stored in the second energy storage means is above a second electrical energy threshold level; and
stop the transfer of electrical energy from the second energy storage means to the first energy storage means responsive to the level of electrical energy stored in the second energy storage means dropping to or below the second electrical energy threshold level,
wherein the second electrical energy threshold level is set to provide a level of electrical energy in the second energy storage means sufficient for the vehicle to travel a distance to one or more charging points
Replace claim 20 with the following:
20.	(Currently Amended) A method, comprising: 
transferring electrical energy from a second energy storage means to a first energy storage means when a level of electrical energy stored in the first energy storage means is below a first electrical energy threshold level and a level of electrical energy stored in the second energy storage means is above a second electrical energy threshold level, wherein the first energy  and wherein the second electrical energy threshold is set to provide a level of electrical energy in the second energy storage means sufficient for a vehicle to travel a distance to one or more charging points, ; and
stopping the transferring of electrical energy from the second energy storage means to the first energy storage means responsive to the level of electrical energy stored in the second energy storage means dropping to or below the second electrical energy threshold level.
Replace claim 35 with the following:
35.	(Currently Amended) An electronic controller comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the electronic controller to perform: 
transferring electrical energy from a second energy storage means to a first energy storage means when a level of electrical energy stored in the first energy storage means is below a first electrical energy threshold level and a level of electrical energy stored in the second energy storage means is above a second electrical energy threshold level; and
stopping the transferring of electrical energy from the second energy storage means to the first energy storage means responsive to the level of electrical energy stored in the second energy storage means dropping to or below the second electrical energy threshold level,
wherein the first energy storage means is a low voltage energy storage means arranged to provide electrical energy for onboard vehicle systems[[;]],
wherein the second energy storage means is a high voltage energy storage means arranged to provide power to an electric motor which in turn drives one or more wheels of an electric vehicle[[;]], and
wherein the second electrical energy threshold is set to provide a level of electrical energy in the second energy storage means sufficient for a vehicle to travel a distance to one or more charging points; 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4,10-11,15-16,18-20,22-25,29-30,33-36 (renumbered 1-21) are allowed over the prior art of record.
The prior art of record fail to disclose or suggest, in the claimed combination,
As in claim 1: an apparatus for a vehicle, said apparatus having, among other claimed allowable features, “…a control means arranged to: 
transfer electrical energy from the second energy storage means to the first energy storage means when a level of electrical energy stored in the first energy storage means is below a first and
stop the transfer of electrical energy from the second energy storage means to the first energy storage means responsive to the level of electrical energy stored in the second energy storage means dropping to or below the second electrical energy threshold level,
wherein the second electrical energy threshold level is set to provide a level of electrical energy in the second energy storage means sufficient for the vehicle to travel a distance to one or more charging points”.
As in claim 20: “…wherein the second electrical energy threshold is set to provide a level of electrical energy in the second energy storage means sufficient for a vehicle to travel a distance to one or more charging points, and stopping the transferring of electrical energy from the second energy storage means to the first energy storage means responsive to the level of electrical energy stored in the second energy storage means dropping to or below the second electrical energy threshold level”.
As in claim 35: “…controller to perform: 
transferring electrical energy from a second energy storage means to a first energy storage means when a level of electrical energy stored in the first energy storage means is below a first electrical energy threshold level and a level of electrical energy stored in the second energy storage means is above a second electrical energy threshold level; and
stopping the transferring of electrical energy from the second energy storage means to the first energy storage means responsive to the level of electrical energy stored in the second energy storage means dropping to or below the second electrical energy threshold level, and

Claims 2-4,10-11,15-16,18-1933, and 36 depend either directly or indirectly from claim 1 and thus are allowed for the same reasons.
Claims 22-25,29-30, and 34 depend either directly or indirectly from claim 20 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Examiner found US 2016/0001719 to Frost et al., (Frost) the closest art of record which discloses a charging method. Frost further teaches an engine having a first mode and a second mode, the engine comprising: a first battery; a second battery; a first charge level monitoring device attached to the first battery; and a control unit. The control unit is arranged to: measure the charge level of the first battery using the first charge level monitoring device when the engine is in the second mode; and cause the second battery to charge the first battery if the charge level of the first battery is beneath a first threshold value. However, Frost does not teach, stopping the transferring of electrical energy from the second energy storage means to the first energy storage means responsive to the level of electrical energy stored in the second energy storage means 
USPAT 8,966,295 to Oglesby et al., (Oglesby) discloses the general state of the art regarding an apparatus and method for controlling transfer of power between energy storage devices through a converter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 4, 2021